Citation Nr: 1545417	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tuberculosis; and, if so, whether entitlement to service connection is warranted.  

2.  Entitlement to service connection for perforated duodenal ulcer.   

3.  Entitlement to service connection for anemia, including as secondary to perforated duodenal ulcer.

4.  Entitlement to service connection for pulmonary disability, other than tuberculosis.   

5.  Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.  He also served in the National Guard between April 1965 and August 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for a lung disorder (to include tuberculosis, collapsed lung, pneumonia, and pleurisy) and diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in June 1970 the RO denied service connection for tuberculosis.  

2.  Evidence compiled since the RO's June 1970 denial of service connection for tuberculosis raises a reasonable possibility of substantiating the claim. 

3.  The Veteran did not have a perforated duodenal ulcer or anemia during service; nor was an ulcer present within the first post service year.  


CONCLUSIONS OF LAW

1.  The June 1970 rating decision denying service connection for tuberculosis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received since the June 1970 denial of service connection for tuberculosis, so the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  Perforated duodenal ulcer was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  Anemia was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in October and December of 2009, and in May and June of 2010; which apprised the Veteran of the information and evidence needed to substantiate his claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

VA also assisted the Veteran in the development of his claims.  The Veteran's service and post-service treatment records have been obtained and are in the claims file.  Additionally, the Veteran submitted lay statements in support of his claims.  The Veteran was also offered the opportunity to testify regarding his claims before a member of the Board, which he declined.  

Although the Veteran was not accorded a VA examination with regard to the claims decided in this decision, the Board finds that none is needed because the second criterion under McLendon is not met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  New and material evidence

In a rating decision dated in April 1969 the RO denied, on the merits, the issue of service connection for tuberculosis.  In May 1970 the Veteran maintained that his tuberculosis had been aggravated during active duty for training; and in a rating decision dated in June 1970 the RO again denied, on the merits, the issue of service connection for tuberculosis; this time on the grounds that it was not aggravated by active military service or was in any other way related to service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In October 2009 the Veteran submitted a new claim for service connection for tuberculosis, which was denied in the November 2010 rating decision on the grounds of no new and material evidence.  The Veteran has appealed.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence compiled since the June 1970 rating decision includes, in pertinent part, the Veteran's October 2009 statement that his tuberculosis-care doctors advised him  that he had contracted the tuberculosis germ during his service in Southeast Asia.  

This evidence is new since it was not of record at the time of the 1970 denial, and material as it raises a reasonable possibility of substantiating the claim for service connection for hypertension.  New and material evidence having been presented, the claim for service connection for tuberculosis is reopened and is addressed in the remand portion of this decision. 

III.  Service Connection 

In addition to the above, the Veteran seeks service connection for perforated duodenal ulcer and anemia secondary to perforated duodenal ulcer.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection for an ulcer is presumed if manifested to a degree of 10 percent within the first post service year.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  



Facts and Analysis

The evidence confirms that the Veteran was treated for a perforated duodenal ulcer and anemia after active duty service, however, service treatment records contain no record of any complaint, diagnosis, or treatment related to the duodenum, or anemia, so service connection for a perforated duodenal ulcer and anemia on a direct basis under 38 C.F.R. § 3.303(a) is not warranted.  

As for service connection for a disorder diagnosed after service, the record reflects that the Veteran had a perforated duodenal ulcer at his age of 22 (he was born in 1943); and according to a private gastroenterologist, the Veteran's anemia is secondary to that problem.  See, e.g. November 2009 letter from Veteran's gastroenterologist.  There is, however, no probative post-service evidence that relates the Veteran's duodenum disorder to service.  At this point the weight of the evidence is decidedly against the claim of service connection for perforated duodenal ulcer and, consequently, any secondary anemia.  38 C.F.R. § 3.310.

Although the Veteran himself now contends that his perforated duodenal ulcer is related to service, this a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  The Veteran's lay opinion is therefore little more than conjecture and is of no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  He has also presented no competent medical evidence in support of his lay opinion.  See 38 C.F.R. § 3.159(a)(1)).  Service connection for a disability diagnosed after service (38 C.F.R. § 3.303(d)) is therefore not warranted.

The Board accordingly finds that the preponderance of the evidence is against the claims.  Service connection for a perforated duodenal ulcer and anemia secondary to perforated duodenal ulcer must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

The Board again notes that the Veteran was not accorded a VA examination on this claim and reiterates that none is needed as the Veteran did not complain of, was not diagnosed with, and was not treated for duodenum trouble or anemia during service; and there is no probative evidence that suggests that his anemia or perforated duodenal ulcer, which both presented more than one year after his separation from service, are related to service.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for tuberculosis is reopened.

Service connection for perforated duodenal ulcer is denied.

Service connection for anemia secondary to perforated duodenal ulcer is denied.


REMAND

Having reopened the claim for service connection for tuberculosis, the Board has jurisdiction to review the underlying service connection claim, de novo, based on the whole record.  For the reasons that follow the Board finds that additional development is needed.

The evidence shows X-rays taken during the Veteran's 1963 separation examination found minimal pleural thickening in the right apex.  This is the location at which tuberculosis was discovered in 1968.  In addition, more recent records show pleural thickening and interstitial changes.  See, e.g., July 2000 private x-ray report.  In accordance with McLendon the Veteran should be afforded a VA examination to determine if the Veteran's tuberculosis, or any of his other claimed lung disorders, is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

As for the claim for service connection for diabetes mellitus, the Veteran contends that he was exposed to Agent Orange during service.  He says that he made incursions into Vietnam while stationed in Laos, and that his military records relating to this were classified by the CIA and/or the military department.  See, e.g. January 2010 statement from the Veteran that he crossed into Vietnam from Laos with "a unit called White Star;" the Veteran's August 2010 statement that he entered and left Laos via Vietnam; and the Veteran's April 2011 Form 9 (substantive appeal).  Military records confirm a temporary duty assignment (TDY) to Laos from January 1962 to June 1962, and although there are no indications this was in connection with any classified operations, it is not unreasonable to attempt to verify the Veteran's contentions.  Efforts to verify whether his travel itinerary for the TDY in Laos included a stop in Vietnam also should be made. 

Finally, and in accordance with Bell v. Derwinski, 2 Vet. App. 611 (1992), VA treatment records dated after February 2011, particularly those related to pulmonary/lung problems, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after February 2011; in particular, all pulmonary/lung treatment records.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Request the Veteran to provide any additional information that he may recall regarding his incursions into the Republic of Vietnam in 1962, including:
o The date(s) that he entered Vietnam, 
o The manner/mode of the entry(s), 
o The nature of the operations, even if only broadly described, 
o His duties during the operations/incursions, plus
o Any documentary evidence that he may have in his position that can corroborate his presence in Vietnam, such as a flight ticket and/or itinerary that shows stopover in Vietnam; photographs; letters; etc.

3.  Consistent with VA's Manual provisions attempt to verify the Veteran's participation in any classified operations that would have placed him in Vietnam during his TDY assignment to Laos between January 1962 and June 1962.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 5.  

Separately, any unclassified records of the Veteran's travel itinerary between Japan and Laos during this period should be sought.  

4.  Schedule the Veteran for a VA examination regarding his claim for service connection for a pulmonary disorder, to include tuberculosis.  The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.  

The examiner is specifically asked to identify the Veteran's current pulmonary disabilities and their likely cause.  In this regard, the examiner should discuss any relationship with asbestos exposure, herbicide exposure, and service in Southeast Asia.  Similarly, the significance of the chest X-ray evidence of pleural thickening in the right apex in service in 1963 should be discussed.  

A complete rationale for these opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  After completion of the above and any other development deemed necessary, re-adjudicate the claims for service connection for diabetes mellitus type II and a lung disorder (to include tuberculosis, collapsed lung, pneumonia, and pleurisy).  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


